Opinión disidente del
Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 23 de junio de 1981
Mi conciencia judicial no queda satisfecha ni con el resultado a que llegó la Junta Revisora Electoral al adju-dicar el resultado de la elección del Distrito Representa-tivo Núm. 35, ni con el resultado a que llega el Tribunal hoy al revisar el defectuoso y confuso récord de los apresu-rados procedimientos seguidos ante la referida Junta Revi-sora. En una elección tan cerrada ninguna de las dos deci-siones garantizan la legitimidad de los márgenes. Para mí es claro que la intervención judicial es algo más que ten-derle un manto de protección a los precedimientos habidos ante la Junta Revisora Electoral. Ante las graves dudas rehúso concederle finalidad a unas determinaciones incon-clusas que representan una finalidad más artificial que cierta. Ordenaría una nueva elección en el Distrito Repre-sentativo Núm. 35.
I
Quede claro de entrada que la Constitución del Estado Libre Asociado de Puerto Rico garantiza la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protege al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral. Art. II, Sec. 2. Esa expresión de la voluntad, o derecho al sufragio, que tiene el ciudadano constituye la espina dorsal de la sociedad democrática, y cualquier restricción al derecho de expresarla hiere el corazón del gobierno repre-sentativo. Reynolds v. Sims, 377 U.S. 533, 555 (1964). “Y el derecho al sufragio puede ser tan efectivamente negado por la adulteración o dilución del peso del voto de un ciu-dadano como por la total prohibición del libre ejercicio de la prerrogativa constitucional.” Id.
En otras palabras, el ciudadano tiene tanto derecho a *333que su voto cuente como a que su voto no se diluya al per-mitir que se cuente el voto ilegal de otro ciudadano. Al efecto la ley autoriza a los electores a recusar los votos de otros electores si tienen “motivos fundados” para creer que son ilegales, por los fundamentos que la propia ley dis-pone. 16 L.P.R.A. see. 3234. Este derecho de recusación protege el derecho al sufragio evitando la dilución del voto. Por otro lado, la ley permite al elector recusado el negar la recusación, protegiéndole también a éste su dere-cho al sufragio. Id.
Las controversias en este recurso surgen precisamente como consecuencia de la validez o invalidez de un número de recusaciones así como de las contestaciones a dichas recusaciones. Las modalidades que surgen de ello toman varias formas que exigen sean consideradas desde distin-tos prismas jurídicos, a saber:
1. Si al decir la ley que el elector recusante deberá hacer al dorso de la papeleta “una breve anotación firmada por la persona . . . que hace la misma, exponiendo la razón de tal recusación . . .”, debe entenderse que la firma debe suscri-birse al pie de la anotación, y que, por tanto, el escribir de su puño y letra: Yo, Fulano de Tal, recurso a Zutano de Tal... etc.” no la hace válida por no estar firmada.
2. Si al decir la ley que elector recusado, al negar la recu-sación, “deberá hacerlo bajo su firma y juramento al dorso de la papeleta . . .”, debe entenderse que el recusado debe afirmar su negativa con la expresión “bajo juramento”, y que el funcionario que toma el juramento debe autenticar la firma del recusado.
3. Si la recusación por domicilio (que constituye la razón más frecuente de recusación en los casos objeto de este recurso) es válida a la luz de la normas requeridas por la Ley Electoral. Y, si al aplicar dichas normas a los hechos presentes en cada caso, debe aplicarse el estándar de prueba utilizado en los casos civiles (a distinción de los casos crimi-nales) conocido como “preponderancia de la prueba” u otro estándar de prueba más riguroso, tal como el de “prueba clara, robusta y convincente”.
*3344. Si las fallas habidas al cumplimentar los formularios sobre transferencias de electores, por razón de cambios de domicilio, durante el proceso de inscripción y transferencia, deben perjudicar al elector si el error fue producido por el funcionario a cargo de la inscripción.
Discutiré más adelante las principales modalidades que cobran las controversias suscitadas. Pero antes deseo exponer el clima que imperaba al surgir la crisis moti-vada por el estrecho margen de votos que resultó al ter-minar la Comisión Estatal de Elecciones de contar los votos adjudicados a los candidatos al cargo de Represen-tante a la Cámara por el Distrito Representativo Núm. 35, que comprende los precintos de Río Grande (97), Luquillo (98), Fajardo (99), Culebra (100), Vieques (101) y Ceiba (102).
II
El drama comenzó al anunciar la Comisión Estatal de Elecciones que el candidato a representante a la Cámara por el Partido Nuevo Progresista, Osvaldo Molina, había obtenido un margen de ventaja de cinco (5) votos sobre el candidato del Partido Popular Democrático, Samuel Cepeda. Antes de que se certificaran los resultados, el Partido Popular y su candidato Cepeda apelaron ante la Junta Revisora Electoral impugnando la adjudicación de trece (13) papeletas, lo que más tarde ampliaron con cuarenta y siete (47) papeletas adicionales, para un total de sesenta (60) papeletas impugnadas. El Partido Nuevo y su candi-dato Molina, por su parte, impugnaron la adjudicación de cuarenta y seis (46) papeletas, para luego ampliar la impug-nación con siete (7) papeletas adicionales, para un total de cincuenta y tres (53) papeletas.
Ante los varios escritos presentados ante este Tribunal por las partes envueltas en que el Partido Popular y Cepeda impugnaban la jurisdicción original de la Junta Revisora para entender en las impugnaciones presentadas por el Partido Nuevo y Molina, y la defensa de dicha *335jurisdicción original de parte de estos últimos, autoriza-mos en 24 de diciembre de 1980 a la Junta Revisora a entender en la consideración de todas las papeletas im-pugnadas por las partes, y le concedimos un término de siete (7) días, hasta el 31 de diciembre de 1980, para la dilucidación y resolución de todas las papeletas envueltas. Molina v. Barreto Pérez, 110 D.P.R. 513 (1980).
En 29 de diciembre la Junta Revisora nos impuso de las dificultades que se confrontaba para resolver los casos pendientes para la fecha límite de 31 de diciembre que este Tribunal había fijado. Nos informaron:
1. Que nuestra resolución anterior de 23 de diciembre sobre paralización de procedimientos “ocasionó un serio desbalance ya que las partes y la Junta perdieron contacto y control de los testigos previamente citados y bajo las reglas de la Junta. Se perdieron dos días de Vistas por las partes no tener su prueba en sala. Hubo que volver a expedir citaciones”.
2. Que las vistas fueron reanudadas el sábado 27 de 9:00 a.m. a 1:15 de la madrugada, y que recesaron a soli-citud de las partes por inconvenientes para traer sus testi-gos para el lunes 29.
3. Que en el caso de las 54 impugnaciones así como en el de las 47 impugnaciones existían múltiples situaciones, siendo necesaria la presencia del recusador, el recusado y los varios testigos de ambas partes para sostener sus alegaciones.
4. Que en la gran mayoría de los casos los electores son de sitios tan distantes como Vieques.
5. Que estimaban que la dilucidación y resolución de cada caso, a base de dos horas por caso, tomaría alrededor de varias semanas.
6. Que requerían un término razonable adicional de acuerdo con las circunstancias prevalecientes.
Ante la situación planteada por la Junta le concedimos *336un plazo adicional de quince (15) días para dilucidar y resolver los ciento trece (113) casos que tenían ante sí.
En 7 de enero de 1981 comparecieron el Partido Popular y Cepeda ante nosotros (0-80-713) y entre otras cosas nos dijeron lo siguiente:
En la tramitación de estos casos no ha sido posible esta-blecer un orden lógico de clase alguna. La prueba de que un elector no reside en determinado precinto es generalmente seguida por prueba similar que envuelve a otra persona. La prueba dirigida a establecer la condición de elector legítimo del distrito representativo número 35 se presenta frecuen-temente varios días después. Esto, por supuesto, ha sido una medida indispensable dirigida a proteger las partes de la premura con que debe desfilar la prueba, la ausencia de una oportunidad adecuada para que los abogados se preparen y la gran dificultad que significa el no haber podido hacer uso efectivo de los medios de descubrimiento de prueba.
La situación se ha agravado por el hecho de la dilación inexplicable de la Comisión Estatal de Elecciones en pro-ducir las papeletas recusadas. La ausencia de este docu-mento ha creado controversias frecuentes, ha propiciado la presentación de prueba inútil y ha impedido que se objete la introducción de prueba que no guarda relación con el motivo por el cual la papeleta fue recusada el día de las elecciones.
Al referirse el Partido Popular y Cepeda a la necesidad de que se tomaran medidas cautelares en protección de las grabaciones de los testimonios, para sustituir la exposición narrativa, nos dijeron (0-80-713):
... la propia naturaleza de las controversias dificultará que los abogados de los dos partidos adversarios puedan ponerse de acuerdo sobre la prueba que desfiló sobre deter-minado elector.
... la prueba relacionada con un elector surge de forma intermitente y puede haberse esparcido durante tres o cua-tro días de sesión.
... el crecido número de casos de electores recusados y de días de sesión obstaculizarán la utilización del recuerdo.
.... la extensión de los procedimientos ha requerido que *337ambas partes utilicen un número considerable de abogados, los que no están simultáneamente en el salón de sesiones.
La propia Junta Revisora en su resolución de los casos objeto del presente recurso manifestó (pág. 5):
La Junta se confrontó con serias dificultades procesales en la vista de estos casos ya que con la premura que tuvo que proceder, las partes no pudieron radicar alegaciones respon-sivas ni procedimiento alguno que en circunstancias nor-males hubieran simplificado las cuestiones litigiosas.
Los casos se vieron fraccionados y con alteraciones cons-tantes del orden de la prueba ya que las partes se confron-taban con el problema de citar a los testigos con poco tiempo y los mismos eran en la gran mayoría de lugares distantes como Vieques, además de ser personas humildes y de poca preparación académica. Si a todo esto le añadimos el período Navideño y un horario irregular, vemos que el procedimiento fue el mejor dentro de las circunstancias.
En el trasfondo de estos procedimientos, el país entero se encontraba en tal estado de tensión motivado por la incertidumbre reinante respecto a los resultados electo-rales finales, que nos movió a repetir en 24 de diciembre (0-80-713) lo que ya habíamos expresado en 14 de noviem-bre anterior en P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980):
El país está atravesando momentos de gran dificultad y tensión. En estas trabajosas circunstancias, es imprescindi-ble que se actúe con serenidad y sensatez. Lo vital es que triunfe el pueblo entero de Puerto Rico; que no se reduzca la calidad de su democracia ni se mancille la limpieza de sus procesos electorales; que se respeten escrupulosamente nues-tra Constitución y nuestras leyes. Hacemos un llamado al país para mantener en toda ocasión la máxima tranquilidad y mesura.
Las circunstancias relatadas precedentemente dan una idea cabal de las dificultades a que se enfrentaban la Junta Revisora, los recusadores, los testigos y los abogados de las partes, especialmente si se tiene en cuenta la *338presión del corto tiempo al que estaba limitada la con-tienda en el nivel administrativo por la orden emitida por este Tribunal sin percatarse de la magnitud de los proce-dimientos, unido esto a la exaltación de las pasiones de la ciudadanía. Es evidente que en esas circunstancias ni los electores recusantes (en protección de la dilución de su voto) como tampoco los recusados (en protección de su derecho a que su voto fuese contado) podían gozar del debido proceso de ley a fin de defender sus respectivos derechos al sufragio. Véase Márquez v. Junta Insular de Elecciones, 41 D.P.R. 1 (1930). Los procedimientos ante la Junta estuvieron, pues, tan viciados que no puede justifi-carse su decisión en cuanto a los casos que ante ella se ventilaron. Un examen detenido de la transcripción de los testimonios vertidos revelan, cuando menos, una descon-fianza motivada por la ausencia de la serenidad que es condición absoluta para decisiones pausadas y mesuradas que inspiren algún grado de certeza.
Dramatiza más aún la situación el escaso margen de cinco (5) votos por el que resultó ganador Molina en el escrutinio de la Comisión Estatal de Elecciones, y luego el también escaso margen de veintitrés (23) votos obtenido por Molina tras la apelación a la Junta Revisora, y ahora el de nueve (9) votos a favor de Cepeda, adjudicados me-diante la opinión de este Tribunal. A continuación paso a exponer las fallas jurídicas que estimo contiene la opinión del Tribunal en cuanto a la utilización de ciertos criterios normativos que expone y adopta.
III
El primero de los criterios que adopta el Tribunal abandona el estándar de prueba existente en casos civiles al efecto de que las determinaciones de hecho se hacen a base de la preponderancia de la prueba; y exige, para casos electorales, una prueba más rigurosa que denomina “prueba clara, robusta y convincente”. Lo que sorprende *339no es la adopción del nuevo criterio, sino su utilización para dejar sin efecto las determinaciones que hizo la Junta Revisora a base del estándar de prueba vigente en esta jurisdicción para casos civiles, conforme lo dispuesto por nuestra Ley de Evidencia, Regla 10(F), que reza así:
En los casos civiles la decisión del juzgador deberá produ-cirse de acuerdo con la preponderancia de las pruebas a base de criterios de probabilidad; en casos criminales la culpabilidad del acusado debe establecerse más allá de duda razonable.
Concluye el Tribunal lo siguiente:
Cuando las determinaciones de hecho, en un asunto de tanta trascendencia, se basan en un criterio de prueba erróneo, ni podemos, ni debemos estar obligados por ellas. En tales circunstancias es nuestro deber reevaluar la prue-ba a tenor de los criterios correctos y hacer las determina-ciones que sean procedentes. (Énfasis nuestro.)
Comienzo por decir que no he podido encontrar un caso electoral de esta jurisdicción en que se haya impuesto el criterio de “prueba clara, robusta y convincente”. Tampoco he podido localizar precedente alguno en la jurisdicción federal, en que se haya establecido ese criterio de prueba en casos electorales. Por tanto, la Junta Revisora no podía exigir prueba más rigurosa que la que hasta entonces se exigía en casos civiles. No hizo otra cosa que ajustarse a las normas existentes en esta jurisdicción. Si este Tribunal ha decidido variar dicha norma de prueba, por entender que es requisito constitucional, lo menos que puede hacer es remitir nuevamente jos casos en que tal norma está en cuestión para que sea la Junta Revisora la que evalúe la evidencia presentada ante ella a base de la nueva norma.
La opinión del Tribunal cita varios casos resueltos por el Tribunal Supremo de los Estados Unidos en los que se ha requerido “prueba clara, inequivoca y convincente” como estándar de prueba en casos de deportación de un ciudadano y de desnaturalización bajo las leyes federales *340de inmigración. Woodby v. INS, 385 U.S. 276 (1966); Schneiderman v. United States, 320 U.S. 118 (1943). En el caso de Woodby el Tribunal Supremo federal exigió, amparado en el precepto constitucional de debido proceso de ley, la norma de “prueba clara, inequívoca y convin-cente”, por ser más rigurosa que la de “razonable, subs-tancial y probatoria” aplicada por el Servicio de Inmi-gración y Naturalización. Pero nótese que en Woodby no se hizo disposición final alguna a favor del apelante, sino que el Tribunal Supremo federal devolvió el caso al Servicio de Inmigración y Naturalización para que se hiciese allí la determinación que procediese bajo la norma más estricta. Adviértase que el Tribunal Supremo no dispone final-mente del caso, sino que lo remite al juzgador de los hechos. También devolvió el caso de Schneiderman al tribunal de circuito para las determinaciones que procediesen sobre una controversia respecto a la desnaturalización de un ciudadano americano sin haberse probado en instancia su falta de adhesión (attachment) a la Constitución con prueba “clara, inequívoca y convincente”.
Merece un comentario el caso de Addington v. Texas, 441 U.S. 418 (1979), que cita el Tribunal en su opinión de hoy. Se trata de una persona que está siendo recluida contra su voluntad en un hospital de enfermos mentales bajo la ley del estado de Texas. El tribunal estatal de instancia instruyó al jurado que el Estado debía demostrar median-te prueba “clara, inequívoca y convincente” que el ape-lante estaba mentalmente enfermo y que requería hospita-lización para su propio bienestar y para la protección de otros. El jurado determinó, a base de dicho estánáar de prueba, que debía ser hospitalizado. En apelación, el tribunal estatal intermedio revocó por entender que el estándar de prueba debía ser más estricto y requirió el de “fuera de duda razonable”, que es el mismo que se aplica en casos penales. El Tribunal Supremo de Texas revocó y reinstaló la reclusión del apelante por entender que el estándar *341aplicado por el tribunal de instancia (el juzgador) era más riguroso que el de “preponderancia de la prueba”, y determinó que este último era el estándar adecuado. El apelante acudió al Tribunal Supremo de los Estados Uni-dos por los derechos que le confiere la Enmienda 14. El Tribunal Supremo federal revocó al Supremo estatal, de-clarando que el estándar de preponderancia de la prueba no era suficiente constitucionalmente para privar de la libertad a una persona en las circunstancias del apelante. Pero no hizo disposición final del caso, sino que lo devolvió al Supremo estatal para que éste determinara la norma que habría de utilizar en casos de reclusión involuntaria de enfermos mentales, no pudiendo ser dicha norma menos estricta que la de “clara y convincente”. Expresó, además, que la norma de “clara, inequívoca y convincente” que había adoptado el juzgador no tenía que ser tan rigurosa si el Supremo estatal así lo estimaba. Específicamente dijo que lo de “inequívoco” no era constitucionalmente reque-rido. Añadió que a los fines del debido proceso de ley “el estándar debe informar al juzgador de los hechos que la prueba debe ser mayor que la preponderancia de la eviden-cia”. (Énfasis nuestro.) Evidentemente, el juzgador de los hechos tendría una nueva oportunidad para evaluar la prueba bajo cualquier nueva norma más estricta que impusiere el Tribunal Supremo de Texas, pero al igual que los casos de Woodby y Schneiderman, supra, la decisión del Supremo estatal no constituiría necesaria-mente una disposición final del caso.
Resulta muy pertinente, por su contenido jurídico apli-cable a los casos de autos, la exposición que hace el Tribunal Supremo federal en Addington v. Texas, supra, pág. 423, sobre la función de la norma sobre la prueba:
La función de un criterio de prueba, en cuanto dicho con-cepto tiene cabida en la Cláusula del Debido Proceso y en la función de determinar los hechos, es la de “instruir al juz-gador sobre el grado de confianza que nuestra sociedad *342entiende que él debe tener en la corrección de sus conclusio-nes sobre los hechos para un tipo particular de adjudi-cación”. In re Winship, 397 U.S. 358, 370 (1970) (Harlan, J., concurrente). El criterio sirve para ubicar el riesgo de error entre los litigantes y para indicar la relativa importancia que la decisión final debe tener.
Se desprende de lo citado que al hablar de prueba preponderante o de prueba clara, robusta y convincente, o de cualquier otro estándar de evidencia, no se habla mera-mente de cualidades de la evidencia, sino del grado de efecto persuasivo que ésta debe tener en la mente del juz-gador, en función de la importancia que para los litigantes tiene la determinación de hecho de que se trate. Véase McCormick, Handbook of the Law of Evidence, 2da ed., 1972, Sec. 339.
Según McCormick, supra, el criterio de preponderan-cia se puede definir a base de probabilidad: que se per-suada al juzgador de que la ocurrencia del hecho que se intenta probar sea más probable que su no ocurrencia. El criterio de evidencia clara y convincente —o sus variantes— exige no sólo una mayor probabilidad, sino una alta pro-babilidad de la ocurrencia del hecho. Id., See. 340.
Nuestras Reglas de Evidencia de 1979, en su Regla 10, establecen unos principios sobre evaluación y suficiencia de la prueba a base de los cuales el juzgador debe hacer sus conclusiones de hecho:

Regla 10. Evaluación y suficiencia de la prueba

El tribunal o juzgador de hechos deberá evaluar la evi-dencia presentada, a los fines de determinar cuáles hechos han quedado establecidos o demostrados, con sujeción a los siguientes principios:
(A) El peso de la prueba recae sobre la parte que resul-taría vencida de no presentarse evidencia por ninguna de las partes.
(B) La obligación de presentar evidencia primeramente recae sobre la parte que sostiene la afirmativa en la cuestión en controversia.
*343(C) Para establecer un hecho no se exige aquel grado de prueba que, excluyendo posibilidad de error, produzca abso-luta certeza; solo se exige la certeza o convicción moral en un ánimo no 'prevenido.
(D) La evidencia directa de un testigo que merezca entero crédito es prueba suficiente de cualquier hecho, salvo que por ley otra cosa se disponga.
(E) El tribunal o jurado no está obligado a decidir de con-formidad con las declaraciones de cualquier número de tes-tigos, que no llevaren a su ánimo la convicción contra un número menor u otra evidencia que le convenciere,
(F) En los casos civiles la decisión del juzgador deberá producirse de acuerdo con la preponderancia de las pruebas a base de criterios de probabilidad; en casos criminales la culpabilidad del acusado debe establecerse más allá de duda razonable.
(G) Cuando pareciere que una parte, pudiendo haber ofrecido una prueba más firme y satisfactoria, ofrece una más débil y menos satisfactoria, la evidencia ofrecida deberá mirarse con sospecha.
(H) Cualquier hecho en controversia es susceptible de ser demostrado mediante evidencia directa o mediante eviden-cia indirecta o circunstancial. Se entiende por evidencia directa aquella que prueba el hecho en controversia sin que medie inferencia o presunción alguna, y que de ser cierta demuestra el hecho de modo concluyente. Se entiende por evidencia indirecta o circunstancial aquella que tiende a demostrar el hecho en controversia probando otro distinto, del cual —en unión a otros hechos ya establecidos— puede razonablemente inferirse el hecho en controversia. (Énfasis nuestro.)
Así, cuando el criterio es de preponderancia de prueba la parte que tiene la obligación y el peso de persuadir al juzgador sobre la existencia de un hecho, debe ofrecer prueba de tal credibilidad y suficiencia que al juzgador contrapesarla con la evidencia contraria, pueda concluir que la ocurrencia del hecho es más probable que la no ocurrencia. Según se incrementa la rigurosidad del están-dar de prueba, mayor certeza debe tener el juzgador de la corrección de su conclusión.
*344Este proceso de recibir y evaluar la prueba es subjetivo y complicado, matizado por innumerables factores que son de difícil apreciación, particularmente el relativo a la cre-dibilidad que la prueba ha merecido al juzgador, cuya apreciación está prácticamente vedada a un tribunal ape-lativo. Es por ello que normalmente, en ausencia de error manifiesto, pasión, prejuicio o parcialidad, este Tribunal no interviene con la apreciación que de la prueba haga el tribunal de instancia. Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980); Pueblo v. López Pérez, 106 D.P.R. 584 (1977); Morán Simó v. Gracia Cristóbal, 106 D.P.R. 155 (1977); Soc. de Gananciales, etc. v. Presbyterian Hosp., 88 D.P.R. 391 (1963); E.L.A. v. Cía. de Ferrocarriles de P. R., 83 D.P.R. 587 (1961).
Tratándose de decisiones de organismos administrati-vos, reconociendo la pericia particular que tiene cada organismo en cuanto al tipo de casos que examina, se ha establecido como norma general que no solamente deben aceptarse las conclusiones de hecho que estén sostenidas por la prueba según la totalidad del récord, sino que además debe dársele gran deferencia a las conclusiones de derecho del organismo administrativo. Véase J.R.T. v. Escuela Coop. E. M. de Hostos, 107 D.P.R. 151 (1978), opinión concurrente del Juez Presidente, señor Trías Monge.
La propia Ley Electoral da vigencia al principio de revisión limitada al disponer en su Art. 1.024 (16 L.P.R.A. see. 3024):
Las determinaciones de hecho de la Junta serán finales, pero cualquier parte perjudicada podrá entablar recurso de revisión fundamentado en cuestiones de derecho para ante el Tribunal Supremo de Puerto Rico ... (Énfasis nuestro.)
La Junta Revisora Electoral, que tuvo ante sí toda la voluminosa prueba ofrecida por las partes, hizo unas determinaciones de hecho abrigando en su “mente” el grado de certeza que tradicionalmente se ha requerido en *345casos civiles. En un contexto tan complicado y confuso como el del presente caso, al variar este Tribunal el grado de certeza que constitucionalmente requiere ahora a uno más estricto que el existente, no puede colocarse ipso facto en igual posición que la Junta para éfectuar una evalua-ción independiente de la prueba a la luz del nuevo están-dar. Esto es particularmente evidente al considerar que la Junta recibió un volumen cuantioso de evidencia durante el corto tiempo a que la limitó este Tribunal, por lo que se vio precisada a resumir la evidencia sin que necesaria-mente señalara aquella evidencia que consideraba creíble y aquella que descartó por no haberle merecido crédito, limitándose a expresar que la preponderancia de la evi-dencia sostenía tal o cual conclusión. (Notamos cómo mien-tras en algunos casos sí dijo qué evidencia de la resumida le merecía credibilidad, en otros excluyó de su resumen evidencia recibida, y en otros casos incluyó en el resumen evidencia conflictiva.) No es posible, pues, para este Tribunal, aun si pudiese reevaluar la evidencia, dilucidar si es clara, robusta y convincente para sostener determinado hecho, si sólo se desprende que la Junta encontró evidencia preponderante de la ocurrencia de ese hecho, sin que haya indicio de cuál evidencia específica fue considerada y cuál fue descartada. Aun presumiendo que este Tribunal hubiere sostenido la norma de preponderancia de la prueba que utilizó la Junta Revisora Electoral, no hubiera estado en condiciones de reevaluar la prueba desfilada ante la Junta en consideración a los principios expuestos precedente-mente contenidos en la Regla 10 de las de Evidencia y particularmente el elemento subjetivo primordial relativo a la credibilidad, que mereció la prueba a la Junta juzga-dora de los hechos.
De los principios sobre evaluación y suficiencia de la prueba que hemos examinado, se desprende que el están-dar de evidencia no sólo constituye una guía para el juz-gador sobre el grado de convicción que deben llevar sus *346determinaciones de hecho, sino que además informa a las partes en cuanto a la suficiencia y calidad de la evidencia que deben ofrecer para lograr persuadir al juzgador de su posición. Las partes en este caso —recusantes y recusados representados por los partidos— que en defensa de sus respectivos derechos electorales presentaron evidencia que confiaban era suficiente para prevalecer, a la luz del estándar tradicional, tienen un claro derecho bajo normas mínimas de debido procedimiento de ley a presentar evi-dencia que pueda cumplir con el nuevo estándar, cuya aplicación establece este Tribunal por primera vez para casos electorales al resolver controversias y disposiciones de la Ley Electoral a las que nunca antes nos habíamos enfrentado. El asumir el Tribunal hoy la prerrogativa de reevaluar la prueba bajo el nuevo y sorpresivo estándar de prueba clara, robusta y convincente es claramente una vio-lación del debido proceso de ley que ampara tanto al recu-sante como al recusado, y que este Tribunal viene obligado a proteger bajo las constituciones del Estado Libre Asocia-do de Puerto Rico y de los Estados Unidos.
IV
El segundo de los criteros adoptados por el Tribunal rechaza la validez de las recusaciones hechas al dorso de la papeleta en las que el recusador no estampó su firma al pie de la anotación en que expone la razón de la recu-sación. El Tribunal apoya su decisión en la definición que de la firma contiene el Diccionario de la Real Academia Española al efecto de que la firma es el nombre y apellido de una persona que ésta pone con rúbrica al pie de un documento escrito de mano propia o ajena, para darle autenticidad o para obligarse a lo que en él se dice. Acto seguido da como ejemplo el requerimiento solemne que exige la ley para los testamentos ológrafos en el sentido de que la firma debe concluirlo, cerrarlo o finalizarlo. 31 L.P.R.A. see. 2161; Castañer v. Tribl. Superior, 81 D.P.R. *347869 (1960). Con respecto al requisito de la firma en los tes-tamentos ológrafos, dice Puig Peña que la firma es la que distingue el testamento acabado del proyecto de testa-mento. Puig Peña, Tratado de Derecho Civil Español, T. Y, Vol. 1, pág. 242, n. 34. Esto es así para que haya la cer-teza, luego de muerto el testador, de que el testamento fue concluido, y por ello la ley no reconoce las adiciones que aparezcan después de la firma, a menos que éstas sean también firmadas y fechadas, para que quede así demos-trado que la firma es “una última suscripción de la volun-tad testamentaria, conocida y apreciado todo el texto que la precede”. Castañer v. Tribl. Superior, supra, pág. 872. La solemnidad exigida para los testamentos ológrafos no es requerida por la Ley Electoral para la firma del recu-sador, pues ni siquiera exige que la recusación sea bajo juramento ni expone al recusador a la sanción penal del perjurio. 16 L.P.R.A. see. 3234; P.S.P. v. Comisión Estatal de Elecciones, 110 D.P.R. 400 (1980). La informalidad del procedimiento es tal que solo exige que el recusador tenga motivos fundados para creer que el voto es ilegal por una de las razones que dispone la ley. (1) A contrario sensu, la ley exige que el elector recusado, para que su voto se cuente, niegue la recusación “bajo su firma y juramento”. La negativa, por tanto, constituye un acto formal vis-a-vis la informalidad de la recusación.
Las papeletas rechazadas por la falta de la firma del recusador expresan en puño y letra del recusador esencial-mente lo siguiente: “Yo, Fulano de Tal, recuso al elector Zutano de Tal, por no residir en el precinto X”. Aunque el nombre del recusador no está al pie de la anotación que comprende la recusación, está escrito de su puño y letra, y bajo su nombre y responsabilidad expone el motivo de la recusación. ¿Es que es necesario que vuelva a firmar para asegurar que lo que él afirma es cierto? Entendemos que *348la inadvertencia de no haber firmado se debe a que el formulario preimpreso que la ley ordenaba originalmente que se adhiriera a la papeleta, y que contenía los blancos que guiaban al recusador en el proceso de recusación, fue abandonado por una enmienda posterior que solo requiere al Administrador que envíe a cada colegio de votación “un modelo de Recusación para orientar a la Junta del Colegio de Votación cómo cumplimentar una recusación”. (Énfasis nuestro.) Ley Núm. 4, 20 de diciembre de 1977, según enmendada por Ley Núm. 3, 8 de septiembre de 1980. Aparte de ese modelo, cuya finalidad es orientar a la Junta, la ley no contiene disposición alguna que dé luz sobre el requisito de la forma, como tampoco la tiene el Reglamento de la Comisión Estatal de Elecciones adop-tado para instrumentar la Ley Electoral. Aprobado en 1 de octubre de 1980. Competía, pues, a la Junta del Colegio de Votación orientar y supervisar la labor de recusación para que la misma fuera efectiva. La falta de la Junta del Colegio al no advertir al recusador que, además de escribir su nombre debía firmar la recusación al final, no debe invalidar el derecho de un elector a recusar a otro elector en aras de proteger la dilución de su voto y, por tanto, su derecho al sufragio.
El Diccionario Enciclopédico de Derecho Usual divide el concepto de firma en lo que considera sus dos compo-nentes, a saber: (1) su expresión material y (2) su valor. En cuanto a su expresión material, dice que el Profesor Lessona, Profesor de Procedimiento Civil de la Univer-sidad de Siena “que se ha ocupado monográficamente de la firma, expresa que no está definida por la ley, cosa laudable por cuanto se ajusta al espíritu antiformalista del Derecho moderno”. Observa además Lessona que “[l]o que la ley pide es la expresión de la identidad de la persona y de la letra; el juez es quien en cada caso debe aseverarla”. (Énfasis nuestro.) En cuanto al valor de la firma, recalca el Diccionario citado que “[l]a firma acredita la compare-*349cencía de la persona y la conformidad con los hechos y declaraciones que suscribe, salvo haber sido obtenida por sorpresa, engaño o violencia”. Diccionario Enciclopédico de Derecho Usual, 14ta ed., Ed. Heliasta, 1979, T. III.
Luego de esa acepción de lo que constituye la firma proveniente de la prestigiosa obra y profesor citados, es forzoso concluir que el recusante, habiendo puesto su nombre de su puño y letra, y habiendo expresado su con-formidad con los hechos y declaraciones que suscribe voluntariamente, convenció al recusado, en cada caso, de la seriedad de su actuación, lo que motivó a éste a con-testar la recusación. Mejor demostración de la eficacia de la actuación del recusante es difícil obtenerla. De haber tenido dudas el recusado de que el recusador no intentaba recusarlo, es de suponerse que no hubiese contestado la recusación. Debe presumirse que en esas circunstancias las actuaciones recíprocas de los electores recusantes y recusados son válidas. Es significativo que tanto la Comi-sión como la Junta aceptaron como válidas las recusacio-nes, aun sin estar firmadas por el recusador al pie de la anotación, presumiblemente por considerar que la afir-mación hecha por el recusante, de su puño y letra, y bajo su nombre escrito también de su puño y letra, cumplían con el requisito de firma de la ley. Debe advertirse que la Junta consideró los nueve casos envueltos en sus méritos sin que el tecnicismo de la firma fuera óbice para ello.
V
No entramos a discutir el resto de los criterios expues-tos por el Tribunal por considerar que los ya discutidos son suficientes para sostener un resultado distinto al que hoy llega el Tribunal. Tampoco entramos a discutir los méritos de cada una de las papeletas objeto de apelación por entender, como dijimos al principio de esta disidencia, que los procedimientos habidos ante la Junta están vicia-dos por las irregularidades resultantes de unos procedí-*350mientos apresurados, desordenados y desorientados, cau-sados en gran medida por la limitación de tiempo que le impusimos, sin advertir la magnitud de las dificultades que acarreaba la movilización de personas, la preparación de la prueba de todas las partes envueltas y la difícil labor de la Junta Revisora Electoral. Basta mencionar para dar una idea de ello: que la transcripción de testimonios se extiende a casi 6,000 páginas, se grabaron los procedi-mientos en 47 cintas de 4 horas de duración cada una, la resolución de la Junta es de casi 200 páginas, y el horario de vistas diarias ante la Junta fue de 9 de la mañana a 12 de la noche, habiéndose extendido en varias ocasiones hasta altas horas de la madrugada.
Cerramos la disidencia haciendo énfasis en los dos criterios expuestos precedentemente que a nuestro juicio constituyen errores en la opinión del Tribunal. Uno de ellos es la interpretación que hace el Tribunal invalidando de un plumazo la recusación hecha por un elector, sin con-siderar los méritos de ésta, por no haber estampado su firma al pie de la recusación, a pesar de haber manifes-tado los motivos de la recusación y haber hecho expresión de su nombre de su puño y letra. Al así decidir este Tribunal, ha negado el derecho constitucional al sufragio que protege la dilución del voto del recusador. Reynolds v. Sims, supra, pags. 554, 555.
El segundo error se produce por la actuación de este Tribunal, en violación de los preceptos básicos constitucio-nales de debido proceso de ley, al reevaluar la prueba que tuvo ante sí la Junta Revisora Electoral, haciendo caso omiso de la medida de preponderancia de la prueba que utilizó la Junta e imponiendo en grado apelativo un nuevo estándar desconocido para las partes envueltas y para el organismo juzgador de la prueba. Todo ello contrario a la norma procesal seguida por el Tribunal Supremo de los Estados Unidos en los casos de Woodby v. INS, supra y Addington v. Texas, supra.
*351En vista de las circunstancias ya señaladas respecto al clima de tensión, confusión, desasosiego y premura en que se desarrollaron los procedimientos ante la Junta Revisora Electoral, lo que en su consecuencia produjo un récord que revela deficiencias en los hechos de tal gravedad que dicho récord no puede servir de base para pronunciar los dere-chos que asisten a los electores afectados; y considerando, además, que las determinaciones de derecho en que se basa la opinión del Tribunal resultan ser en violación de derechos constitucionales de los electores envueltos, soy del criterio que ni este Tribunal, ni la Junta, si se devolviese el caso estarían en condiciones de resolver con alguna fina-lidad quién fue el candidato que los electores cualificados intentaron elegir para representante por el Distrito Repre-sentativo Núm. 35, por lo que no puedo en conciencia llegar a otro resultado que no sea el de ordenar una nueva elección para Representante a la Cámara por el Distrito Representativo Núm. 35.

 El Tribunal no considera las implicaciones constitucionales respecto a la informalidad del acto de recusar a un elector.